DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/445,119 filled on 06/18/2019.
Claims 1-22 are presented for examination.

Claim Objections
Claims 1-7, 10-11, 15-16 and 18 are objected to because of the following informalities:
a)	Regarding claim 1, the numeric number on the left column of the claim represent the line number (i.e., 5 and 10) should apparently be deleted. Claims 2, 4-7 and 10-22 are objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required. 
b)	Regarding claim 1, the phrase “the first and second connectors” and “the first and second arms” on lines 9-10 to be corrected as “the first connector and the second connector[[s]]” and “the first arm and the second arm[[s]]”. Claims 2-4, 6, and 10-11are also objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required.
b)	Regarding claim 15, the phrase “the first and second connectors” and “the first and second arms” to be corrected as “the first connector and the second connector[[s]]” and “the first arm and the second arm[[s]]”. Claims 16 and 18 are also 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 cites “serving a plate on a table”, wherein claim 5 cites “the plate and plate holder are integrally formed together” which conflicts with an interest of claim 1 and makes claims unclear if the plate and the plate holder are integrally formed then how the plate would be served on the table. Further clarification is needed.
Claim 15 cites “serving a plate on a table”, wherein claim 17 cites “the plate and plate holder are integrally formed together” which conflicts with an interest of claim 15 and makes claims unclear if the plate and the plate holder are integrally formed then how the plate would be served on the table. Further clarification is needed.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2007/0239315) (hereinafter Sato) in view of Zhao et al. (CN 204893933, this reference is from IDS filed on 06/18/2019, attached English translate of CN 204893933 is used for claim mapping) (hereinafter Zhao).

Claim 1. Sato et al. (US 2007/0239315) (hereinafter Sato) teaches a system (See Para. [0023], discloses “an article holding system) for serving a plate (See Para. [0331], “holds a plate 203 with a food (foodstuff) 204”), comprising:
a robot comprising a movable base, a body on the movable base (See Fig. 2A, Para. [0210], discloses “the robot moves in the environment”, which constitutes a movable base and a body on the movable base), and a first pair of arms connected to the body (See Fig. 2A, Para. [0178], [0183], discloses “a pair of holding device 103 [construed as arms] are attached to the robot body”) and comprising a first arm and a second arm spaced apart from the first arm (See Fig. 2A, Para. [0263], discloses “the arm 103b and the hand 103a are attached to both sides of the main body of the robot”, same as claimed), the first pair of arms configured to complete one or more actions of raising (See Fig. 2A, arm 103b and/or holding device 103 is raised) and/or , extending, lowering, and withdrawing to reach at least one position Examiner’s note: based on the phrase and/or, this limitation is optional and hence a prior art is not cited); and
a first plate holder comprising a first connector and a second connector spaced apart from the first connector, the first and second connectors to engage the first and second arms, respectively (See Fig. 2A-2B, Para. [0183], “hand 103a having two fingers and they are engaged with holding device 103 and/or arm 103b”, same as claimed).
The examiner notes that the prior art, Sato teaches the claim invention but he does not explicitly spell out “serving a plate on a table” which is cited in preamble, and a patentable weight is not given to the preamble. 
However, in the same field of endeavor, Zhao et al. (CN 204893933) (hereinafter Zhao) teaches, serving a plate on a table” (See Para. [0008], “serving table plates”, and Para. [0043], “the robot walks to a specific table, lowers the left robot arm 2.2 and the right robot arm 2.3 to drive the tray downward and turns the tray toward the customer. Furthermore, see Para. [0049], “the food delivery robot can deliver multiple foods ordered by guests at the same table at one time, and can also deliver dishes from multiple tables at one time, and the dishes from different tables can be placed in Different horizontal partitions are arranged on different levels to prevent mistakes from being picked up”).
The examiner notes the prior art, Zhao teaches the general conditions of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of 

Claim 2. The teaching of Sato as modified by the teaching of Zhao teaches the system of claim 1, wherein the first and second connectors each have an opening to accommodate the respective first and second arms (See Sato, Fig. 2A-2B, Para. [0184], discloses “hand 103a has an opening’, same as claimed).

Claim 3. The teaching of Sato as modified by the teaching of Zhao teaches the system of claim 1, wherein the first and second connectors each have a top edge to engage with the respective first and second arms (See Sato, Fig. 2A, hand 103 a having two fingers [i.e., connector] attached to arm 103b).

Claim 4. The teaching of Sato as modified by the teaching of Zhao teaches the system of claim 1, wherein the first plate holder has a base portion and a top portion on the base portion, the first and second connectors are each an opening extending vertically on the base portion, each opening has a top edge (See Sato, Fig. 2A and 24, Para. [0110]), and
the first and second arms are to engage with the top edge of the respective opening in the extended first lifted position (See Sato, Fig. 5F-5I).

Claim 5. The teaching of Sato as modified by the teaching of Zhao teaches the system of claim 1, wherein the first plate holder and the plate are integrally formed See Zhao, Para. [0045], discloses the general conditions of the claim invention and, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Sato with the teaching of Zhao to incorporate the feature in order to improve food delivery robot for customer convenient and ensure reliable transportation of tableware).

Claim 6. The teaching of Sato as modified by the teaching of Zhao teaches the system of claim 1, further comprising a table to receive the plate, wherein a top surface of the table has substantially the same height as a bottom surface of the first plate holder when the first and second arms are in the extended first lifted position (See Zhao, Para. [0031]- [0032], discloses “The height of the left and right robot arms can be adjusted, and then the height of the tray can be adjusted to achieve the effect of making it convenient for customers to take meals, and  the height of each accommodating subspace can be flexibly adjusted, so that it is suitable for transporting tableware”). The examiner notes that Zhao teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Sato with the teaching of Zhao to incorporate the feature in order to improve food delivery robot for customer convenient and ensure reliable transportation of tableware.

See Zhao, Para. [0043], “the tray is raised to a certain height under the control of the controller, so the robot continues to walk to the next dining table or return to the dining table”). The examiner notes that Zhao teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Sato with the teaching of Zhao to incorporate the feature in order to improve food delivery robot.

Claim 8. The teaching of Sato as modified by the teaching of Zhao teaches the system of claim 1, wherein the first plate holder has a rectangular box shape (See Sato, Fig. 2A, 103 is rectangle shape”).

Claim 9. The teaching of Sato as modified by the teaching of Zhao teaches the system of claim 1, wherein at least a portion of the first plate holder has a curved shape (See Sato, Fig. 2B, 5H, 24, “plate holder is curved”).

Claim 12. The teaching of Sato as modified by the teaching of Zhao teaches the system of claim 1, wherein the system further comprises a plurality of plate holders, and  the robot comprises a plurality pairs of arms comprising a plurality of first arms and a plurality of second arms, each pair of arms comprising a first arm aligned vertically with other first arms, and a second arm aligned vertically with other second arms, each pair See Sato, Fig. 24).

Claim 14. The teaching of Sato as modified by the teaching of Zhao teaches the system of claim 1, but they do not explicitly spell out wherein the robot further comprises a processor and a display, wherein a user is to input a position of the table through the display, and the processor is to control movement of the movable base and the first pair of arms. 
However, Sato, discloses in Fig. 2F, Para. [0285], [0288], [0181], “a display control means 418 for performing display control of creating, etc. the operation screen to be displayed on the display device 417. The control means 419 is connected to the transmitting and receiving means 409, the input device 416, and the display control means 418, and independently controls each operation”, and see Zhao, Para. [0041], “the bottom of the right robot arm 2.3 can be rotatably installed with a right slider, and the right slider can slide up and down along the right rail to adjust the height of the left robot arm 2.2 and the right robot arm 2.3”. Therefore, the examiner notes that the prior art teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Sato with the teaching of Zhao to incorporate the feature in order to improve food delivery robot.

Claim 15. Sato teaches a method of serving a plate See Para. [0331], “holds a plate 203 with a food (foodstuff) 204”), comprising:
See Para. [0331], discloses “the robot holding plate 203”), 
wherein the plate holder comprises a first connector and a second connector spaced apart from the first connector (See Fig. 2A, Para. [0178], [0183], discloses “a pair of holding device 103 are attached to the robot body”, and see (See Fig. 2A-2B, Para. [0183], “hand 103a having two fingers [construed as first connector and second connector] and they are engaged with holding device 103 and/or arm 103b”, same as claimed), 
wherein the robot comprises a movable base, a body on the movable base (See Fig. 2A, Para. [0210], discloses “the robot moves in the environment”, which constitutes a movable base and a body on the movable base), and a first pair of arms connected to the body (See Fig. 2A, Para. [0178], [0183], discloses “a pair of holding device 103 [construed as arms] are attached to the robot body”) and comprising a first arm and a second arm spaced apart from the first arm (See Fig. 2A, Para. [0263], discloses “the arm 103b and the hand 103a are attached to both sides of the main body of the robot”, same as claimed), the first pair of arms configured to complete one or more actions of raising (See Fig. 2A, arm 103b and/or holding device 103 is raised), extending, lowering, and withdrawing to reach at least one position selected from a retracted lower position, an extended lower position, an extended first lifted position, an extended second lifted position, and a retracted second lifted position (Examiner’s note: based on the phrase and/or, this limitation is optional and hence a prior art is not cited), wherein the first and second arms are See Fig. 2A-2B, Para. [0183], “hand 103a having two fingers [construed as first connector and second connector] and they are engaged with holding device 103 and/or arm 103b”, same as claimed); 
extending the first and second arms to the extended second lifted position (See Fig. 5F, extending arms as claim); 
moving the first and second arms to the extended first lifted position (See Fig. 5F-5H); 
moving the first and second arms to the extended lower position to disengage from the first and second connectors (See Fig. 5D, arms extended to lower and fingers of the arm, i.e., connectors are disengaged, wherein in Fig. 5F-5I, fingers are engaged ).
Nevertheless, the teaching of Sato does not explicitly spell out, wherein serving a plate on a table; 
moving a robot to a spot adjacent to the table;
the plate holder being placed on the table; and
retracting the first and second arms to the retracted lower position.
However, in the same field of endeavor, Zhao teaches, wherein serving a plate on a table (See Para. [0008], “serving table plates”, and Para. [0043], “the robot walks to a specific table, lowers the left robot arm 2.2 and the right robot arm 2.3 to drive the tray downward and turns the tray toward the customer. Furthermore, see Para. [0049], “the food delivery robot can deliver multiple foods ordered by guests at the same table at one time, and can also deliver dishes from multiple tables at one time, and the dishes from different tables can be placed in Different horizontal partitions are arranged on different levels to prevent mistakes from being picked up”); 
moving a robot to a spot adjacent to the table (See Para. [0040], “the robot walks to a specific table”);
the plate holder being placed on the table (See Para. [0049], “the food delivery robot can deliver multiple foods ordered at the table”); and
retracting the first and second arms to the retracted lower position (See Para. [0043], “after the robot walks to a specific table, the left robot arm 2.2 and the right robot arm 2.3 can be lowered and turns the tray toward the customer. After the customer takes down the meal from the tray, the tray is raised to a certain height under the control of the controller, and then the robot continues to walk to the next dining table”, which constitutes the claim feature). 
The examiner notes that the prior art, Zhao teaches the general conditions of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Sato with the teaching of Zhao to incorporate the feature in order to improve food delivery robot for customer convenient and ensure reliable transportation of tableware.

Claim 16. The teaching of Sato as modified by the teaching of Zhao teaches the method of claim 15, wherein 
See Sato, Fig. 2A and 24, Para. [0110]), and 
the first and second arms are to engage with the top edge of the respective opening in the extended first lifted position (See Sato, Fig. 5F-5I).

Claim 17. The teaching of Sato as modified by the teaching of Zhao teaches the method of claim 15, wherein the plate holder and the plate are integrally formed together, and the plate holder has an upper surface defining an interior of the plate to receive food (See Zhao, Para. [0045], discloses the general conditions of the claim invention and, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Sato with the teaching of Zhao to incorporate the feature in order to improve food delivery robot for customer convenient and ensure reliable transportation of tableware).

Claim 18. The teaching of Sato as modified by the teaching of Zhao teaches the method of claim 15, further comprising prior to the moving of the robot, picking up the plate holder, wherein the picking up of the plate holder comprises:
moving the first and second arms into the extended lower position, the first and second arms adjacent to or inside the first and second connectors of the plate holder in the extended lower position, moving the first and second arms to the extended first lifted position to engage with the first and second connectors of the plate holder, moving the See Zhao, at least Para. [0043], “the tray is raised to a certain height under the control of the controller, so the robot continues to walk to the next dining table or return to the dining table”). The examiner notes that Zhao teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Sato with the teaching of Zhao to incorporate the feature in order to improve food delivery robot.

Claim 19. The teaching of Sato as modified by the teaching of Zhao teaches the method of claim 15, wherein the robot comprises a plurality pairs of arms comprising a plurality of first arms and a plurality of second arms, each pair of arms comprising a first arm aligned vertically with other first arms, and a second arm aligned vertically with other second arms, each pair of arms configured to engage with a plate holder of a plurality of plate holders (See Sato, Fig. 24).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2007/0239315) (hereinafter Sato) in view of Zhao et al. (CN 204893933, this reference is from IDS filed on 06/18/2019, attached English translate of CN 204893933 is used for claim mapping) (hereinafter Zhao) and further in view of Chen et al. (CN 106584468, this reference is from IDS filed on 06/18/2019, attached English translate is used for claim mapping) (hereinafter Chen).

Claim 10. The teaching of Sato as modified by the teaching of Zhao teaches the system of claim 1, but they do not explicitly spell out wherein the body has a chamber surrounded by a vertical plate and a back plate, and
each of the first and second arms comprises a first segment and a second segment connected to the first segment, wherein in the retracted lower position, the first segment is inside the chamber and the second segment is outside the chamber, and in the extended lower position, both the first and second segments are outside the chamber.
However, in the same field of endeavor, wherein the body has a chamber surrounded by a vertical plate and a back plate (See Fig. 1, Para. [0021], [0024], “plate rack for holding tableware”), and
each of the first and second arms comprises a first segment and a second segment connected to the first segment, wherein in the retracted lower position, the first segment is inside the chamber and the second segment is outside the chamber, and in the extended lower position, both the first and second segments are outside the chamber (See at least Para. [0013], [0037], [0044]-[0045], discloses the general conditions of the claim invention).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Sato in view of the teaching of Zhao and with the teaching of Chen incorporate the feature in order to send out tableware on the plate rack or recycle the tableware on the table through the intelligent manipulator.

Claim 11. The teaching of Sato as modified by the teaching of Zhao teaches the system of claim 1, wherein the first and second arms each comprise a second segment having a hollow core and a first segment between the second segment and the body of the robot (See Sato, at least Fig. 2A-2B and Para. [0184], [00263], which constitutes the feature as claimed), and 
Nevertheless, the teaching Sato as modified by the teaching of Zhao does not explicitly spell out, wherein in the retracted lower position, at least a portion of the first segment is inside the hollow core of the second segment, and in the extended lower position, the first segment is outside the hollow core of the second segment.
However, in the same field of endeavor, Chen teaches, wherein in the retracted lower position, at least a portion of the first segment is inside the hollow core of the second segment, and in the extended lower position, the first segment is outside the hollow core of the second segment (See Fig. 1, movable arm 5 is located at the upper part of the rotating shaft and it can be rotated in the horizontal plane and in the vertical direction”, which constitutes the claimed feature).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Sato in view of the teaching of Zhao and with the teaching of Chen incorporate the feature in order to send out tableware on the plate rack or recycle the tableware on the table through the intelligent manipulator.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2007/0239315) (hereinafter Sato) in view of Zhao et al. (CN 204893933, this reference is from IDS filed on 06/18/2019, attached English translate of CN 204893933 is used for claim mapping) (hereinafter Zhao) and further in view of Ha et al. (US 2020/0290210) (hereinafter Ha).

Claim 22. The teaching of Sato as modified by the teaching of Zhao teaches the method of claim 15, but they do not explicitly spell out wherein the robot further comprises a speaker, and the method further comprises announcing a message prior to extending the first and second arms to the extended second lifted position.
However, in the same field of endeavor, Ha teaches, wherein the robot further comprises a speaker, and the method further comprises announcing a message prior to extending the first and second arms to the extended second lifted position (See Para. [0059], [0091]).
The examiner notes that Ha teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Sato with the teaching of Zhao to incorporate the feature in order to serve food and check-out in a more efficient way.

Claim Objections (having allowable subject matter)
Claims 13 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and written to overcome the . 
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 13, the closest prior arts, Sato et al. (US 2007/0239315) (hereinafter Sato) in view of Zhao et al. (CN 204893933) and  Chen et al. (CN 106584468) fails to suggest, disclose or teach individually or in combination to render obvious limitations of  “a first endless conveyer belt connected to each of the plurality of first arms and a second endless conveyer belt spaced apart from the first endless conveyer belt, the second endless conveyer belt connected to each of the plurality of second arms, wherein each pair of arms is to be conveyed between a plurality of positions between a topmost position and a lowermost position vertically” and in combination with other limitations of intervening claim 12 and independent claim 1.

Regarding Claim 20, the closest prior arts, Sato et al. (US 2007/0239315) (hereinafter Sato) in view of Zhao et al. (CN 204893933) and  Chen et al. (CN 106584468) fails to suggest, disclose or teach individually or in combination to render obvious limitations of “wherein the robot further comprises a first endless conveyer belt connected to each of the plurality of first arms and a second endless conveyer belt spaced apart from the first endless conveyer belt, the second endless conveyer belt connected to each of the plurality of second arms” and in combination with other limitations of intervening claim 19 and independent claim 15.

Claim 21 depends on claim 20. Therefore, claim 21 would be allowable by virtue of its dependency if claim 20 is rewritten in independent form including all of the limitations of the base claim and any intervening claims and written to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claims objections for informalities, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/B M M HANNAN/Primary Examiner, Art Unit 3664